              Case 2:19-cv-00348-MJP Document 1 Filed 03/08/19 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
   QUEEN ANNE NORTH HOMEOWNERS
10 ASSOCIATION, a Washington Non-Profit
   Corporation,                                           NO.
11
                           Plaintiff,                     COMPLAINT FOR DECLARATORY
12 v.                                                     RELIEF AND DAMAGES
13                                                        JURY DEMAND
   COMMONWEALTH INSURANCE COMPANY
14 OF AMERICA, a New Hampshire Corporation;
   and DOE INSURANCE COMPANIES 1–10,
15
                        Defendants.
16

17         Plaintiff Queen Anne North Homeowners Association (the “Association”) alleges as

18 follows:

19                                      I.      INTRODUCTION

20 1.1     This is an action for declaratory judgment (including money damages), seeking:

21         (A)    A declaration of the rights, duties and liabilities of the parties with respect to certain

22 controverted issues under insurance policies issued to the Association by Defendant

23 Commonwealth Insurance Company of America (“Commonwealth”). The Association is seeking a

24 ruling that Commonwealth’s policies provide coverage for hidden damage at the Queen Anne North

25 Condominium and that Commonwealth is liable for money damages for the cost of the repairing

26 hidden damage at the Queen Anne North Condominium.

27          (B)    Attorneys’ fees and costs (including expert witness fees).
                                                                  STEIN, SUDWEEKS & STEIN, PLLC
     COMPLAINT FOR DECLARATORY RELIEF                                  2701 First Ave., Suite 430
                                                                         SEATTLE, WA 98121
     AND DAMAGES - 1                                             PHONE 206.388.0660 FAX 206.286.2660
                Case 2:19-cv-00348-MJP Document 1 Filed 03/08/19 Page 2 of 4




 1            (C)    Any other relief the Court deems just and equitable.

 2
                            II.     PARTIES AND INSURANCE CONTRACTS
 3
     2.1      The Association. The Association is a nonprofit corporation organized under the laws of the
 4
     state of Washington with its principal place of business located in Seattle, Washington. The
 5
     Association has the duty to maintain the common elements and any limited common elements of
 6
     the Queen Anne North Condominium complex located at 1324 West Emerson Street, Seattle,
 7
     Washington 98119, which consists of one (1) three-story building containing fifteen (15) residential
 8
     units.
 9
     2.2      Commonwealth. Commonwealth is a Delaware domiciled insurer with its principal place of
10
     business in Manchester, New Hampshire. Commonwealth sold property insurance policies to the
11
     Association from at least 2002 to 2012. The Association is submitting claims against all insurance
12
     policies issued by Commonwealth (or any entity related to Commonwealth) to the Association
13
     and/or against all insurance policies issued by Commonwealth (or any entity related to
14
     Commonwealth) covering the Queen Anne North Condominium. Such policies include, but are not
15
     limited to, Policy No. CICA1737 (9/1/2002 to 9/1/2003); CICA1904 (9/1/2003 to 9/1/2004);
16
     CICA2081 (9/1/2004 to 9/1/2005); CICA2264 (9/1/2005 to 9/1/2006); CICA2460 (9/1/2006 to
17
     9/1/2007); CICA 2615 (9/1/2007 to 9/1/2008); US8252 (3/1/2010 to 3/1/2011); and CICA3184
18
     (3/1/2011 to 3/1/2012).
19
     2.3      Queen Anne North Insurers. Commonwealth and Doe Insurance Companies 1–10 shall be
20
     collectively referred to as the “Queen Anne North Insurers.”
21
     2.4      Queen Anne North Policies. The policies issued to the Association by the Queen Anne
22
     North Insurers shall be collectively referred to as the “Queen Anne North Policies.”
23
                                        III.   JURISDICTION AND VENUE
24
     3.1      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332
25
     (diversity jurisdiction) as the parties are completely diverse in citizenship and the amount in
26
     controversy exceeds $75,000.
27
                                                                   STEIN, SUDWEEKS & STEIN, PLLC
     COMPLAINT FOR DECLARATORY RELIEF                                   2701 First Ave., Suite 430
                                                                          SEATTLE, WA 98121
     AND DAMAGES - 2                                              PHONE 206.388.0660 FAX 206.286.2660
                 Case 2:19-cv-00348-MJP Document 1 Filed 03/08/19 Page 3 of 4




 1 3.2      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) as the Queen Anne North

 2 Insurers marketed and sold insurance to the Association in King County; a substantial part of the

 3 events giving rise to the claim, including the breach of contract, occurred in King County; and the

 4 insured condominium building is located in King County.

 5                                              IV.    FACTS

 6 4.1      Incorporation by Reference. The Association re-alleges the allegations of paragraphs 1.1

 7 through 3.2, above, as if fully set forth herein.

 8 4.2      Tender to Commonwealth. On May 31, 2018, Allana, Buick, & Bers, Inc. (“ABBAE”)
 9 issued a report regarding the Queen Anne North Condominium, which detailed hidden damage at

10 the unit decks and likely water intrusion that may have caused hidden damage behind the exterior

11 stucco cladding. On February 21, 2019, the Association submitted a claim to Commonwealth for

12 hidden damage detailed in the ABBAE report and asked Commonwealth to investigate for

13 additional hidden damage. It is the Association’s understanding that the cost to repair the hidden

14 damage at the Queen Anne North Condominium exceeds the jurisdictional limit of $75,000.

15            V.  FIRST CLAIM AGAINST QUEEN ANNE NORTH INSURERS:
         DECLARATORY RELIEF THAT THE QUEEN ANNE NORTH POLICIES PROVIDE
16                                COVERAGE
17 5.1      Incorporation by Reference. The Association re-alleges and incorporates by reference the

18 allegations of paragraphs 1.1 through 4.2, above, as if fully set forth herein.

19 5.2      Declaratory Relief. The Association seeks declaratory relief from the Court in the form of

20 determinations regarding the following disputed issues:

21          A.      That the Queen Anne North Policies cover the hidden damage at the Queen Anne

22 North Condominium.

23          B.       That no exclusions, conditions, or limitations bar coverage under the Queen Anne

24 North Policies.

25          C.       As a result, the Queen Anne North Policies cover the cost of repairing the hidden

26 damage at the Queen Anne North Condominium.

27                                     VI.     PRAYER FOR RELIEF
                                                                  STEIN, SUDWEEKS & STEIN, PLLC
     COMPLAINT FOR DECLARATORY RELIEF                                  2701 First Ave., Suite 430
                                                                         SEATTLE, WA 98121
     AND DAMAGES - 3                                             PHONE 206.388.0660 FAX 206.286.2660
               Case 2:19-cv-00348-MJP Document 1 Filed 03/08/19 Page 4 of 4




 1          WHEREFORE, the Association prays for judgment as follows:

 2 6.1      Declaratory Judgment Regarding Coverage. A declaratory judgment that the Queen Anne

 3 North Policies provide coverage as described herein. For money damages against the Queen Anne

 4 North Insurers for the cost of repairing hidden damage at the Queen Anne North Condominium in

 5 an amount to be proven at trial.

 6 6.2      Attorneys’ Fees and Costs of Suit. For reasonable attorneys’ fees and costs (including

 7 expert witness fees). See Olympic Steamship Co. v. Centennial Ins. Co., 117 Wn.2d 37, 811 P.2d

 8 673 (1991); RCW 48.30.015.

 9 6.3     Other Relief. For such other and further relief as the Court deems just and equitable.

10                                  VII.    DEMAND FOR JURY TRIAL

11 7.1      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Association demands trial

12 by jury in this action of all issues so triable.

13          DATED this 8th day of March, 2019.
14                                          STEIN, SUDWEEKS & STEIN, PLLC
15
                                            /s/ Daniel J. Stein
16                                          /s/ Justin D. Sudweeks
                                            /s/ Jerry H. Stein
17                                          /s/ Jessica R. Burns
                                            Daniel J. Stein, WSBA #48739
18                                          Justin D. Sudweeks, WSBA #28755
                                            Jerry H. Stein, WSBA #27721
19                                          Jessica R. Burns, WSBA #49852
                                            2701 First Avenue, Suite 430
20                                          Seattle, WA 98121
21                                          Email: dstein@condodefects.com
                                            Email: justin@condodefects.com
22                                          Email: jstein@condodefects.com
                                            Email: Jessica@condodefects.com
23                                          Telephone: (206) 388-0660
                                            Facsimile: (206) 286-2660
24

25                                          Attorneys for Plaintiff Queen Anne North Homeowners
                                            Association
26

27
                                                                 STEIN, SUDWEEKS & STEIN, PLLC
     COMPLAINT FOR DECLARATORY RELIEF                                 2701 First Ave., Suite 430
                                                                        SEATTLE, WA 98121
     AND DAMAGES - 4                                            PHONE 206.388.0660 FAX 206.286.2660
